     Case 4:19-cv-00022-CKJ-JR Document 118 Filed 08/11/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Natalie Figueroa,                         )
 9                                             )
                Plaintiff,                     )   No. CIV 19-022-TUC-CKJ
10                                             )
     vs.                                       )
11                                             )               ORDER
     Gannett Company Incorporated, et al.,     )
12                                             )
                Defendants.                    )
13                                             )
14          On July 27, 2021, the Court heard argument on and ruled on pending motions in
15   limine. However, Defendants’ Motion in Limine No. 2: To Exclude Plaintiff’s Hearsay
16   Testimony Regarding Purported Communication Between Her Doctor’s Office and
17   Defendants’ Representatives (Doc. 95) and Defendants’ Motion in Limine No. 3: To
18   Exclude Testimony from Gannett’s Legal Counsel (Doc. 96) remain pending. Upon further
19   review of these motions, the Court finds it appropriate to resolve these motions without
20   scheduling additional argument. See LRCiv 7.2(f); 27A Fed.Proc., L. Ed. § 62:361 (March
21   2021) ("A district court generally is not required to hold a hearing or oral argument before
22   ruling on a motion.").
23
24   Defendant's Motion in Limine #2: Exclude Plaintiff's Testimony of Purported
     Communication Between Her Doctor's Office and Defendants’ Representatives
25
            Defendants assert Plaintiff’s testimony about communications between her doctor's
26
     office and defendants' representatives concerning Plaintiff's work responsibilities is
27
     "indisputably" inadmissible hearsay under Fed.R.Evid. 801.
28
     Case 4:19-cv-00022-CKJ-JR Document 118 Filed 08/11/21 Page 2 of 4



 1          Hearsay is a “statement that . . . the declarant does not make while testifying at the
 2   current trial or hearing [and] offered in evidence to prove the truth of the matter asserted in
 3   the statement.” Fed.R.Evid. 801. Generally, hearsay is not admissible unless it falls within
 4   an exception. Fed.R.Evid. 802; see also Skillsky v. Lucky Stores, Inc., 893 F.2d 1088, 1091
 5   (9th Cir. 1990) (“[h]earsay is inadmissible in a court of law unless it comes under one of
 6   the exceptions”).
 7          Plaintiff asserts the testimony is not hearsay because it is offered for Plaintiff's
 8   "understanding of her own restrictions" or to "explain her actions and her inquiries to
 9   Rincon Medical" rather than for the truth of the matter asserted. Response (Doc. 103, pp.
10   2-3). There are two potential levels of hearsay at issue here. First, the statements
11   purportedly made to the doctor’s office by Defendants’ representatives. Arguably, these
12   statements are not submitted to prove the truth of the matter asserted, but to explain why the
13   doctor’s office removed the medical limitations. However, as it appears no one is available
14   to testify regarding this conversation, a second level of hearsay arises when that statement
15   was relayed to Plaintiff. Where hearsay has multiple levels, each must fall within an
16   exception for the statement to be properly admitted. Fed.R.Evid. 805. Unless an exception
17   applies to each level, the statements are inadmissible. Fed.R.Evid. 802, 805; see also 29
18   Am. Jur. 2d Evidence § 695 (Aug. 2021) (“Hearsay included within hearsay is not excluded
19   under the hearsay rule if each part of the combined statements conforms with an exception
20   to the hearsay rule.”).
21          In this case, it appears Defendant's representatives provided a job description to the
22   doctor's office. Evidence regarding the content of the job description can be presented
23   through either Plaintiff or an employee of Defendants. However, it could also be provided
24   by someone from the medical office if a document was provided to the medical office. The
25   actions taken by the medical office after receipt of the job description are not being offered
26   for the truth of the matter asserted, but to explain why the medical office took the actions
27   it did. There is no hearsay in the presentation of this evidence.
28

                                                  -2-
     Case 4:19-cv-00022-CKJ-JR Document 118 Filed 08/11/21 Page 3 of 4



 1          Additionally, statements made by medical office personnel to Plaintiff are not offered
 2   to prove the truth of the matter asserted, but to explain Plaintiff's conduct. Based on the
 3   evidence discussed in this case, Plaintiff's conduct changed because of what she learned
 4   from the doctor's office. Without such testimony, there is no explanation for Plaintiff’s
 5   conduct. The Court finds the statements are not hearsay and not subject to preclusion on
 6   that basis.
 7          As the testimony would not be hearsay, the Court need not decide if it falls within
 8   a hearsay exception. The Court will deny this motion.
 9
10   Defendant's Motion in Limine #3: Exclude testimony from Gannett's Legal Counsel (Doc.
     96)
11
            Defendants' seek to preclude Plaintiff from questioning in-house legal counsel,
12
     Vincent Floyd (“Floyd”), about communications with Defendant employee Lisa Cote
13
     (“Cote”) regarding Plaintiff's employment and separation from employment as protected
14
     under attorney-client privilege. Plaintiff argues, however, that the crime-fraud exception
15
     applies to these otherwise protected communications, because Floyd did not offer only legal
16
     advice, but also directed the actions to improperly solicit from Rincon Medical the deletion
17
     of all clerical work limitations and collaborated the "resignation" pretext.
18
            As determined by the magistrate judge , see January 24, 2020 Order (Doc. 37), the
19
     privilege applies in this case. This Court agrees with that conclusion. However, a party
20
     may seek to oppose the application of the privilege by showing that “the client was engaged
21
     in or planning a criminal or fraudulent scheme when it sought the advice of counsel to
22
     further the scheme” and “demonstrat[ing] that the attorney-client communications for which
23
     production is sought are ‘sufficiently related to’ and were made in furtherance of the
24
     intended, or present, continuing illegality." In re Napster, Inc. Copyright Litigation, 479
25
     F.3d 1078, 1090 (9th Cir. 2007), citation omitted, abrogated on other grounds.
26
            However, there must be more than a “mere allegation of wrongdoing” for application
27
     of the crime-fraud exception to the attorney-client privilege.         § 8:6. Elements of
28

                                                 -3-
     Case 4:19-cv-00022-CKJ-JR Document 118 Filed 08/11/21 Page 4 of 4



 1   exception/burden of persuasion — Prima facie standard, 1 Attorney-Client Privilege in the
 2   U.S. § 8:6 (Dec. 2020); see also In re Grand Jury Subpoena, 273 F. Supp. 3d 296, 302-04
 3   (D. Mass. 2017) (the standard “may be met by something less than a more likely than not
 4   probability, [but] still requires more than mere speculation or a distant likelihood that the
 5   client used the attorney's services to foster a crime or fraud”). To successfully overcome
 6   the attorney-client privilege, an opponent must establish a prima facie case of abuse of the
 7   attorney-client relationship. Id. The Supreme Court has stated this requires an opponent
 8   present “something to give colour to the charge.” Clark v. United States, 289 U.S. 1, 15
 9   (1933). Other courts have determined the prima facie standard is similar to a probable cause
10   standard. See e.g. United States v. Jacobs, 117 F.3d 82 (2d Cir. 1997), abrogated on other
11   grounds.
12          In this case, Plaintiff has not presented anything other than inconsistencies and
13   speculation. As stated by the magistrate judge, if the mere “allegation of pretext in
14   employment cases was sufficient to overcome a defendant’s claim of attorney-client
15   privilege, the privilege would rarely apply in such cases.” January 24, 2020 Order (Doc.
16   37, p. 4). There is nothing in the record to support a finding of fraud or wrongful conduct
17   rather than Cote seeking legal advice from Floyd. The Court finds a prima facie case of
18   abuse of the attorney-client privilege has not been shown. The Court will grant this motion.
19          Accordingly, IT IS ORDERED:
20          1.     Defendants’ Motion in Limine No. 2:         To Exclude Plaintiff’s Hearsay
21   Testimony Regarding Purported Communication Between Her Doctor’s Office and
22   Defendants’ Representatives (Doc. 95) is DENIED.
23          2.     Defendants’ Motion in Limine No. 3: To Exclude Testimony from Gannett’s
24   Legal Counsel (Doc. 96) is GRANTED.
25          DATED this 10th day of August, 2021.
26
27
28

                                                 -4-
